The appellant was tried as a delinquent child, was found guilty by a jury, filed a motion for a new trial, which was overruled, and notice of appeal given. We fail to find in the record any judgment on the verdict of the jury, or any order of the court directing the disposition to be made of the appellant. In this state of the record, we think we are without jurisdiction to entertain the appeal. This is a criminal proceeding. See Art. 1197, title 17 as amended in the Acts of the Thirty-fifth Legislature, Fourth Called Session, Chapter 26. The requisite of a judgment sufficient to support an appeal will be found in Vernon's Texas Criminal Statutes, vol. 2, title 9, chapter 3, p. 847.
Because of the absence of the final judgment, the appeal is dismissed.
Dismissed.
                          ON REHEARING.                       November 26, 1919.